Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (“Agreement”) is made by and
between Andy Joiner (“Employee”), and Tornier, Inc. (“Tornier” or the
“Company”).

 

Tornier and Employee (collectively the “Parties”) wish to end their employment
relationship in an honorable, dignified, and orderly manner.  Recognizing that
termination of employment generally implicates potential personal transition and
legal issues, Tornier is willing to provide Employee with additional benefits to
ease Employee’s transition in exchange for a full and final release of claims. 
Toward that end, Tornier and Employee have agreed to separate according to the
terms set forth in this Agreement.

 

Employee does not believe that he has any claims against the Company, but
Employee nevertheless agrees to resolve any actual and potential claims arising
out of his employment with and separation from the Company by entering into this
Agreement.

 

IN CONSIDERATION OF THE FOREGOING RECITALS AND THE MUTUAL PROMISES CONTAINED IN
THIS AGREEMENT, EMPLOYEE AGREES AS FOLLOWS:

 

1.                                       Definitions.  Subject to the following
defined terms, all words used in this Agreement are to have their plain meanings
in ordinary English.

 

A.                                   Employee includes both Employee and anyone
who has or obtains any legal rights or claims through Employee, including any
and all heirs, executors, administrators and assigns.

 

B.                                     Released Parties means Tornier, Inc., and
its parents, subsidiaries, affiliates, predecessors, successors, joint venture
partners, and divisions; their present and past officers, directors, committees,
shareholders, and employees, whether in their individual or official capacities;
any company providing insurance to them, in the present or past; present and
past fiduciaries of any employee benefit plan sponsored or maintained by them
(other than multiemployer plans); their attorneys; and anyone who acted on their
behalf or on instructions from them.

 

C.                                     Termination Date means the date on which
Employee’s employment with the Company ends, as set forth in Exhibit 1 to this
Agreement (Notice of Scheduled Termination Date and Statement of Special
Consideration).

 

D.                                    Claims means any and all actual, suspected
or potential claims, suits, controversies, actions, causes of action,
cross-claims, counterclaims, demands, debts, or liabilities of any nature
whatsoever in law and in equity, whether known or unknown, suspected, or
claimed, both past and present through the date this Release becomes effective,
against any of the Released Parties, seeking any form of relief, whether for
compensatory damages, liquidated damages, punitive or exemplary damages,
penalties, fines, assessments, other damages, reinstatement, back pay, front
pay, attorneys’ fees, specific performance, injunctive relief, or costs, and
which arise out of or are connected with Employee’s employment with,
relationship with, or Employee’s separation or termination from, the Company,
including without limitation:

 

(i)                                     Claims arising out of or relating to
Employee’s employment with the Company or the termination of that employment;

 

--------------------------------------------------------------------------------


 

(ii)                                Claims, whether asserted on Employee’s
behalf or on behalf of any third party, arising out of or relating to the
statements, actions, or omissions of the Company;

 

(iii)                             Claims for any alleged unlawful
discrimination, harassment, retaliation or reprisal, or other alleged unlawful
practices arising under any federal, state, or local statute, ordinance, rule or
regulation, including without limitation, claims under the Age Discrimination in
Employment Act (ADEA), the Older Workers Benefit Protection Act (OWBPA),
Title VII of the Civil Rights Act of 1964 (Title VII), the Americans with
Disabilities Act (ADA), the Genetic Information Nondiscrimination Act of 2008
(GINA), the Civil Rights Act (42 U.S.C. § 1981), the Family Medical Leave Act
(FMLA), the Employee Retirement Income Security Act (ERISA), Equal Pay Act
(EPA), the Worker Adjustment and Retraining Notification Act (WARN), all fair
employment practices, individual rights, or other statutes including without
limitation the Minnesota Human Rights Act (MHRA), non-interference or
non-retaliation statutes and any other federal, state, or local statute, law,
rule, regulation, ordinance or order;

 

(iv)                              Claims for alleged wrongful discharge; breach
of contract (including, but not limited to, claims for breach of any written or
verbal employment agreement); breach of implied contract; failure to keep any
promise; breach of an express or implied covenant of good faith and fair
dealing; breach of fiduciary duty; estoppel; whistleblower or other illegal
retaliation or reprisal; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; constructive discharge; assault;
battery; false imprisonment; invasion of privacy; interference with contractual
or business relationships; any other wrongful employment practices; and a
violation of any other principle of common law;

 

(v)                                 Claims for compensation of any kind (except
those expressly provided in or excepted from this Agreement), including without
limitation, salary, bonuses, commissions, expense reimbursements, stock options
or other stock-based compensation, used or accrued vacation pay, personal time
pay, personal time reservoir, sick pay, severance payments under any past,
pending or future severance pay plans, short and/or long term disability
benefits, life insurance benefits, accidental death and disability insurance
benefits, dental, medical and vision benefits, retirement savings or 401(k) or
403(b) contributions, and payments for any other type of benefit, leave of
absence or time off of work;

 

(vi)                              Claims for back pay, front pay, reinstatement,
injunctions or other equitable relief, compensatory damages, damages for alleged
personal injury, liquidated damages, and punitive damages; and

 

(vii)                           Claims for attorneys’ fees, disbursements,
costs, and interest.

 

The term “Claims” does not include any applicable claims for: (i) unemployment
insurance benefits; (ii) workers’ compensation benefits to the extent that such
benefits are awarded by a state agency or agreed upon consistent with applicable
state law; (iii) vested post-termination benefits under any employee benefit
plan; (iv) rights and benefits under the Consolidated Omnibus Reconciliation Act
of 1985, as amended, (COBRA); (v) the right to enforce the terms of this
Release; (vi) any right to defense, indemnification or contribution, whether
pursuant to the Company’s certificate of incorporation or bylaws, contract,
applicable law or otherwise for claims brought against Employee in his capacity

 

2

--------------------------------------------------------------------------------


 

as an employee or agent of Employer; (vii) rights as a shareholder of the
Company; (viii) rights under the Uniformed Services Employment and Reemployment
Rights Act (USERRA) 38 U.S.C. § 4301, et seq.; (ix) events occurring after this
Release becomes effective; and (x) any other rights which cannot be waived or
released under applicable law.

 

E.                                      Special Consideration means the
severance pay and other benefits that Employee is offered as part of this
Agreement and as described more fully in Exhibit 1 to this Agreement.  The term
Special Consideration does not include the following amounts which will be paid
to Employee regardless of whether Employee signs this Agreement:

 

1.                                       Employee’s base salary for the time
Employee worked through the end of business on the Termination Date;

 

2.                                       Any accrued but unused PTO to which
Employee is entitled; or

 

3.                                       Any unpaid business expenses incurred
by Employee through the Termination Date in the course of and pursuant to the
Company’s expense reimbursement policies and procedures.

 

2.                                       Consulting Agreement.  As a condition
of this Agreement, Employee agrees to sign the Consulting Agreement attached
hereto as Exhibit 2.

 

3.                                       Agreement to Release Employee’s Claims
and Covenant Not to Sue.  In exchange for the Special Consideration to be paid
by the Company as provided in Exhibit 1 to this Agreement and the other
undertakings of the Company stated in this Agreement and the Consulting
Agreement attached as Exhibit 2, Employee knowingly and willingly releases,
waives and forever discharges all Released Parties from any and all Claims, and
all rights to any legal or equitable relief under any such Claims.  In exchange
for Employee’s agreement to release these Claims, Employee is receiving
satisfactory compensation (Special Consideration) from the Company to which
Employee is not otherwise entitled by law, contract, or under any Company plan,
policy or procedure.  The Special Consideration that Employee is receiving is a
full and fair payment for the above release of all Claims.  The Released Parties
do not owe Employee anything in addition to what Employee is entitled to receive
will receive under this Agreement and the attached Consulting Agreement.

 

Except for the exceptions provided below, Employee will not, directly or
indirectly, whether on behalf of myself or any third party, bring any lawsuits
against the Company or make any demands against the Company for any kind
compensation, damages, or other relief.  If Employee institutes any claim that
is not excepted or excluded as provided in this Agreement, Employee agrees that
the Company will be entitled to cease all payments to Employee of any unpaid
portion of the Special Consideration, to recoup from Employee the Special
Consideration already paid under this Agreement, to recover all costs and
expenses of defending against the suit incurred by the Company, including
reasonable attorneys’ fees, and to recover any costs and fees, including
attorneys’ fees, incurred in connection with the recoupment of the Special
Consideration.

 

Employee agrees that the consideration offered under the Consulting Agreement
attached as Exhibit 2 is in addition to anything owed by Tornier to Employee by
law or contract, or under company policy, and it is provided to Employee in
exchange for, and specifically contingent upon, Employee entering into this
Agreement.

 

3

--------------------------------------------------------------------------------


 

The Company has made no representations or warranties to Employee regarding the
tax treatment of the payments provided under this Agreement. Employee
understands that Employee is solely responsible for all federal, state, and
local income and any other taxes that may be due on account of these payments.

 

4.                                       Waiver of Rights to Additional
Recovery.  Employee understands that he is not being required to waive, dismiss
or withdraw any charges, grievances, petitions, or complaints that Employee may
have filed against any Released Party with the Equal Employment Opportunity
Commission, or local human rights or fair employment practices agency to the
extent that any such charge, grievance, petition, or complaint claims a
violation of Title VII, the ADEA, the ADA, GINA, the EPA, or other applicable
civil rights or fair employment practices statutes, rules or regulations. 
Employee understands, however, that Employee is waiving his right to recover
individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by the EEOC or other civil rights enforcement
agency, Employee, or any other party.  Nothing in this Agreement interferes with
Employee’s right to file a charge with the EEOC, or participate in any manner in
an EEOC investigation or proceeding under Title VII, the ADA, the ADEA or the
EPA.  Employee agrees that Company reserves any and all defenses, which it has
or might have against any claims brought by Employee or on Employee’s behalf.

 

Employee represents and warrants that he is aware of no facts, evidence,
allegations, claims, liabilities, or demands relating to alleged or potential
violations of law that may give rise to a claim or liability on the part of any
Released Party under the Securities Exchange Act of 1934, the Sarbanes—Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any
other federal, state, local or international law, statute or regulation
providing for protection and/or recovery to whistleblowers.  Nothing in this
Agreement interferes with Employee’s right to file a complaint or charge with
the SEC or other regulatory body, or to participate in any manner in an SEC or
other governmental investigation or proceeding under any such law, statute or
regulation.  Employee understands and agrees, however, that Employee waives his
right to recover any whistleblower award under Section 21F of the Securities
Exchange Act of 1934 or other individual relief in any administrative or legal
action whether brought by the SEC or other law enforcement agency, Employee, or
any other party, unless and to the extent that such waiver is contrary to law. 
Employee agrees that Company reserves any and all defenses, which it has or
might have against any such claims brought by Employee or on Employee’s behalf.

 

5.                                       Compliance with Prior Agreements. 
Employee understands that Employee remains bound by the terms of all prior
agreements which Employee entered into with the Company.  To the extent
applicable, such agreements may include without limitation any agreement
relating to: (1) confidential, proprietary or trade secret information of the
Company and its affiliates; (2) assignment, disclosure or cooperation with
respect to inventions, know-how, creations or other intellectual property;
(3) non-competition with the Company; (4) non-competition and non-solicitation
of Company employees, agents, customers or prospective customers; or (5) any
similar obligations, all of which do and will continue in full force and effect.

 

6.                                       No Right to Reemployment. Employee
understands and agrees that his employment with the Company is terminated
effective as of the Termination Date and Employee has no express or implied
right or entitlement to reinstatement or reemployment with the Company following
Employee’s Termination Date. Employee agrees that the Company may use this
Agreement as the sole reason to reject any inquiry or application for employment
Employee may make.

 

4

--------------------------------------------------------------------------------


 

7.                                       Agreement to Cooperate in Transition;
Return of Property.  In exchange for the Special Consideration to be paid by the
Company and other undertakings of the Company stated in this Agreement, Employee
also agrees to cooperate with the Company in its transition efforts as follows:
(1) Employee agrees to be available, on a reasonable basis, to answer questions
that may arise relating to Employee’s employment with or duties to the Company;
(2) Employee shall return, on or before Employee’s Termination Date, and will
not retain in any form or format, all Company documents, data, trunk stock, and
other property in Employee’s possession or control; (3) after returning these
documents, data, and other property, Employee will permanently delete from any
electronic media in Employee’s possession, custody, or control (such as
computers, smart phones, cell phones, hand-held devices, back-up devices, zip
drives, etc.) or to which Employee has or may have had access (such as remote
e-mail exchange servers, back-up servers, off-site storage, etc.), all documents
or electronically stored images of the Company, including writings, drawings,
graphs, charts, sound recordings, images, and other data or data compilations
stored in any medium from which such information can be obtained; and
(4) Employee agrees to provide the Company with a list of any documents that
Employee created or is otherwise aware that are password-protected and the
password(s) necessary to access such password-protected documents.  Company
“documents, data, and other property” includes, without limitation, computers,
fax machines, cell phones, access cards, keys, reports, manuals, records,
product samples, trunk stock, correspondence and/or other documents or materials
related to the business of the Company or its affiliates that Employee has
compiled, generated or received while working for the Company, including all
copies, samples, computer data, disks, or records of such material. Employee
understands and agrees that the Company’s obligations under this Agreement and
the Consulting Agreement are contingent upon Employee returning all Company
documents, data, trunk stock, and other property and cooperating with the
Company as set forth above.

 

8.                                       Agreement to Cooperate in
Investigations and Litigation.   Employee agrees that Employee will, at any
future time, be available upon reasonable notice from the Company, with or
without a subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities, with respect to
matters and/or disputes concerning which Employee has or may have knowledge as a
result of or in connection with Employee’s employment by the Company.  In
performing Employee’s obligations under this paragraph to testify or otherwise
provide information, Employee will honestly, truthfully, forthrightly, and
completely provide the information requested.  Employee will comply with this
Agreement upon notice from the Company that the Company or its attorneys believe
that Employee’s compliance will assist in the resolution of an investigation or
the prosecution or defense of claims.  Employee understands and agrees that the
Company’s obligations under this Agreement and the Consulting Agreement are
contingent upon Employee cooperating with the Company in investigations and
litigation.

 

9.                                       Non-Disparagement.   Employee agrees
that Employee will make no defamatory, disparaging, critical, derogatory or
negative oral or written comments regarding the Company, or its products or
services.  Employee understands and agrees that the Company’s obligations under
this Agreement and the Consulting Agreement are contingent upon Employee’s
compliance with this non-disparagement requirement.

 

10.                                Advice to Consult with an Attorney.  Employee
understands and acknowledges that Employee hereby is being advised by the
Company to consult with an attorney prior to signing this Agreement.  Employee’s
decision whether to sign this Agreement is Employee’s own voluntary decision
made with full knowledge that the Company has advised Employee to consult with
an attorney.  The Company will not advance or reimburse any attorneys fees,
costs, or expenses incurred by Employee in connection with any such review.

 

5

--------------------------------------------------------------------------------


 

11.                                 Older Workers Benefit Protection Act. 
Employee has been advised and understands that the waiver and release of Claims
being granted hereunder is subject to the terms of the Older Workers Benefit
Protection Act (“OWBPA”).  The OWBPA provides that an individual cannot waive a
right or claim under the ADEA unless the waiver is knowing and voluntary. 
Nothing in this Release interferes with Employee’s right to challenge the
knowing and voluntary nature of this Release under the ADEA and/or OWBPA. 
Employee has been advised of this law, and Employee agrees that he is signing
this Release of Employee’s own free will, and with full knowledge of its
consequences.  Employee understands that Company is giving Employee at least 21
days from the date he received a copy of this Release to decide whether he
wishes to sign it.  Employee acknowledges that Company has advised Employee to
use this time to consult with an attorney about the effect of this Release.  If
Employee signs this Release before the end of the 21-day period it will be
Employee’s personal, voluntary decision to do so, and shall be done with full
knowledge of Employee’s legal rights.  Employee agrees that any changes to this
Release will not restart the running of this consideration period.

 

12.                                 Rights and Procedure for Accepting or
Revoking this Agreement.  Employee has been advised that this Agreement shall be
signed by Employee no earlier than Employee’s Termination Date.  Employee
understands that insofar as this release relates to Employee’s rights under the
ADEA, he has the right to revoke that release by written notice of such to the
Company within 7 calendar days following Employee’s signing this Agreement. 
Employee understands that insofar as it extends to Employee’s rights under the
MHRA, he has the right to rescind that release by written notice of such to the
Company within 15 calendar days of Employee’s signing this Agreement.  Any such
revocation or rescission must be in writing and hand-delivered to Tornier’s
Senior Vice President, Human Resources, Mr. Greg Morrison, or, if sent by mail,
post-marked within the 7-day revocation or 15-day rescission period, addressed
to Mr. Greg Morrison, Senior Vice President, Human Resources, Tornier, Inc.,
7701 France Avenue S., Suite 600, Edina, MN 55435, and sent by certified mail,
return receipt requested.

 

Employee understands that the Special Consideration he is receiving for settling
and releasing Employee’s Claims and the company’s performance per the Consulting
Agreement attached to this Agreement as Exhibit 2 are contingent upon Employee’s
agreement to be bound by the terms of this Agreement.  Accordingly, if Employee
decides to revoke or rescind this Agreement: (a) Employee is not entitled to the
Special Consideration offered in this Agreement; (b) Employee must immediately
return to the Company any Special Consideration he may have received under this
Agreement, (c) the Parties’ Consulting Agreement will be rescinded effective
immediately; and (d) any unvested equity interests or employee benefits that
Employee has at the time of the revocation or rescission will be forfeited.

 

13.                                 No Admission of Wrongdoing.  This Agreement
shall not be construed as an admission of liability for any of the claims
released by employee for in connection with any other matter.

 

14.                                Successors and Assigns.  Employee agrees that
the promises in this Agreement benefit the Company and also any successor or
assignee of the Company’s business or operations.  The Company agrees that its
promises in this Agreement shall be binding on any successor or assignee of its
business or operations. Employee warrants and represents that Employee has not
assigned or transferred in any manner, or purported to assign or transfer in any
manner, to any person or entity, any claim or interest that is the subject of
this Agreement.

 

15.                                 Entire Agreement/Merger; Other Written
Agreements.  Subject to Employee’s agreement, as set forth above, to abide by
other agreements with the Company, this is the entire agreement between Employee
and the Company relating to Employee’s employment and Employee’s

 

6

--------------------------------------------------------------------------------


 

termination from employment.  Except as expressly provided otherwise in this
Agreement, this Agreement supersedes all prior oral and written agreements and
communications between the Parties.  This Agreement shall not be modified,
amended, or terminated except by a written agreement manually signed by both
Parties.

 

16.                                 Interpretation of the Agreement.  This
Agreement is to be interpreted as broadly as possible to achieve Employee’s
intention to resolve all of Employee’s Claims against the Company.  If this
Agreement is held by a court to be inadequate to release a particular claim
encompassed within Employee’s Claims, this Agreement will remain in full force
and effect with respect to all the rest of Employee’s Claims.  In case any one
or more of the provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired.

 

17.                                 Governing Law and Venue.  Employee
understands and that Tornier’s principal place of business is Edina, Minnesota,
and accordingly, Employee agrees that this Agreement shall be governed by, and
be construed and enforced in accordance with Minnesota law, without reference to
choice of law, except to the extent it is pre-empted by federal law.  Employee
agrees that any dispute relating to this Agreement must be brought in the state
or federal court within the State of Minnesota, Hennepin County.

 

18.                                 Remedies.  In the event that Employee
breaches Employee’s obligations under this Agreement or the Company learns that
Employee’s representations and warranties contained in this Agreement are false,
the Company shall have the right to bring a legal action for appropriate
equitable relief as well as damages, including reasonable attorneys’ fees, and
shall also have to right to suspend payment of the Special Consideration set
forth in this Agreement and/or to recover, in addition to any equitable relief
and damages allowed by law, the Special Consideration Employee has received
under this Agreement.

 

19.                                 Representations and Warranties.  Employee
represents and warrants that he is aware of no alleged or potential violations
of law, liabilities, claims, or demands of any kind or nature that have been or
could be made against the Company by Employee or any other person or entity. 
Employee represents that he has carefully read this entire Agreement and
understand all of its terms.  Employee represents that no promise or inducement
has been offered to Employee except as set forth herein, and that this Agreement
is executed without reliance upon any statement or representation by the Company
or any representative or agent of the Company.  Employee warrants that he has
full legal authority to release any and all claims as specified herein and to
undertake all other obligations as specified herein.  Employee warrants that he
enters into this Agreement voluntarily and with full knowledge and understanding
of Employee’s legal rights and obligations.  Employee understands that this
Agreement will have a final and binding effect and that by executing this
Agreement he may be giving up legal rights.  Employee intends this Agreement to
be legally binding.

 

 

Dated:

November 15, 2011

 

/s/ Andrew E. Joiner

 

 

Signature

 

 

Andrew E. Joiner

 

 

[Print Name]

Accepted by Tornier, Inc.:

 

 

 

 

 

By:

/s/ Douglas W. Kohrs

 

 

 

 

 

Its

President and Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

NOTICE OF SCHEDULED TERMINATION DATE AND

STATEMENT OF SPECIAL CONSIDERATION

 

This document, which is Exhibit 1 to the Severance Agreement and Release of
Claims (“Agreement”) naming as the releasing party the employee identified below
(“Employee”), constitutes a statement of the Special Consideration that Employee
will receive pursuant to the terms of the Agreement provided Employee signs and
does not revoke or rescind the release in the Agreement, provided that Employee
otherwise complies with the terms and conditions of the Agreement.

 

Statement of Special Consideration for Andy Joiner:

 

Termination Date:  November 15, 2011

 

1.             Severance Pay:     Employer will provide Employee with up to 12
months of severance pay in the maximum gross amount of Three Hundred
Thirty-Seven Thousand Seven Hundred Thirty-Seven Dollars ($337,737.00)
(“Severance Pay”), less payroll withholdings that Employer reasonably believes
are required by law or elected by Employee for state and federal income taxes,
FICA, and other applicable payroll deductions, payable in accordance with
Employer’s normal payroll practices. The Severance Pay will be distributed to
Employee as continuation of base salary paid to Employee at the rate paid to
Employee on his Termination Date.

 

2.             Health Insurance Benefits.  If Employee timely elects continued
coverage under the Company’s group medical plan or group dental plan pursuant to
section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”), in
accordance with ordinary plan practices: (a) from the Termination Date through
the last day of the month in which the above-described salary continuation is
credited, (b) the Company will reimburse Employee in an amount equal to the
difference between the amount Employee pays for such COBRA continuation coverage
and the amount paid by an full-time active employee for the same level of
coverage elected by Employee.

 

Conditions.  In the event that Employee accepts other full-time employment,
full-time engagement as an independent contractor or otherwise engages in his
own business on a full-time basis prior to November 14, 2012, Employee will
promptly notify the Company and the Company shall be entitled to deduct from the
Severance Pay and Health Insurance Benefits referenced above the compensation
paid to and the value of the benefits received by Employee in respect of such
other employment or business activity.

 

All special consideration will be paid less applicable payroll withholdings that
the Company reasonably believes are required by law or elected by Employee for
state and federal income taxes, FICA, and other applicable payroll deductions. 
All special consideration will be made only if: (i) Employee has provided the
Company with an original executed Separation Agreement and Release of Claims;
(ii) Employee has provided the Company with an original executed Consulting
Agreement in the form attached to this Agreement as Exhibit 2; (iii) any
applicable revocation or rescission period set forth in the Agreement has
expired and Employee has not revoked, rescinded or attempted to revoke or
rescind the Release; and (iv) Employee has returned all of the Company’s
property.

 

8

--------------------------------------------------------------------------------